         Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

___________________________________________

JERMAINE DELESTON,

              Plaintiff,                               CASE NO.: 1:19-cv-1519

              v.


246 EAST 44TH RESTAURANT, INC. d/b/a
Alcala, and SAKIS REALTY, LLC,

            Defendants.
___________________________________________

                           COMPLAINT FOR INJUNCTIVE RELIEF

       Plaintiff, JERMAINE DELESTON (“Plaintiff”) by and through undersigned counsel, and

pursuant to the Federal Rules of Civil Procedure and all other applicable rules, statutes,

regulations and governing legal authorities, hereby files this Complaint and sues 246 EAST

44TH RESTAURANT, INC., a New York corporation, d/b/a Alcala, and SAKIS REALTY,

LLC, a New York limited liability company (collectively, hereinafter the “Defendants”) for

injunctive relief, attorney’s fees and costs, including but not limited to disbursements, court

expenses and fees, pursuant to 42 U.S.C. § 12181 et seq. (hereinafter “AMERICANS WITH

DISABILITIES ACT” or “ADA”) and the ADA Accessibility Guidelines 28 C.F.R. Part 36

(hereinafter “ADAAG”), and for injunctive relief and damages, pursuant to the NEW YORK

CITY HUMAN RIGHTS LAW (“NYCHRL”), and the NEW YORK STATE HUMAN RIGHTS

LAW (“NYSHRL”) and alleges:
           Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 2 of 16



                                JURISDICTION AND VENUE

1. This is an action for declaratory and injunctive relief brought pursuant to Title III of the

   Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. This Court is vested with

   original jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and § 1343. This Court

   has supplemental jurisdiction over Plaintiff’s state law claims that arise out of the same

   nucleus of facts and circumstances as the subject federal claims.

2. Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 (B) in that the transaction

   or occurrence giving rise to this lawsuit occurred in New York.

3. The remedies provided by NYSHRL against discrimination are not exclusive and state

   administrative remedies do not need to be exhausted in connection with a lawsuit

   commenced pursuant to the Federal Civil Rights Act.

                                         THE PARTIES

4. At all times material hereto, Plaintiff was and is over the age of 18 years, sui juris, and was

   and is a resident of Bronx, New York, which is located within the Southern District of New

   York.

5. Plaintiff has at all material times suffered from a “qualified disability” under Title III of the

   ADA.

6. Plaintiff suffers from spinal muscular atrophy and uses a wheelchair for mobility.

7. Plaintiff also has a physical disability within the meaning of the laws of the State of New

   York.

8. The Defendants, 246 EAST 44TH RESTAURANT, INC., a New York corporation, d/b/a

   Alcala (“ALCALA”), and SAKIS REALTY, LLC, a New York limited liability company




                                                 2
         Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 3 of 16



   (“SAKIS REALTY”) are authorized to conduct, and are conducting business within the State

   of New York.

 9.Upon information and belief, ALCALA is the lessee and/or operator of the real property, and

   the owner of the improvements where the Subject Facility is located, which is the subject of

   this lawsuit, the facility commonly referred to as Alcala (hereinafter the “Subject Facility”)

   located at 246 E. 44th Street, New York, New York 10017 (hereinafter and heretofore

   referred to as “Defendants’ Property”), which also maintains and controls the Subject

   Facility.

10. Upon information and belief, the SAKIS REALTY is the owner, lessor and/or operator of the

   real property, where the Subject Facility is located which is the subject of this lawsuit, the

   facility commonly referred to as Alcala, located at Defendants’ Property, and also maintains

   and controls the Subject Facility. The Subject Facility is a place of “public accommodation”

   as that term is defined under the ADA; specifically, the Subject Facility is operated as a

   restaurant.

11. Prior to the commencement of this action, Plaintiff personally visited the Defendants’

   Property with the intention of using the Subject Facility; however, Plaintiff was denied full

   access to, and full enjoyment of the facilities at Defendants’ Property and the Subject

   Facility, and/or any accommodations offered to the public therein in that Plaintiff was

   restricted and limited by his disabilities, and therefore suffered an injury in fact. That,

   Plaintiff continues to desire to visit the Defendants’ Property and/or the Subject Facility in

   the future, but continues to be injured in that he is unable to and continues to be

   discriminated against due to the architectural barriers that remain at the Subject Facility, all

   in violation of the ADA, NYSHRL, and NYCHRL.



                                                3
              Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 4 of 16



12. That all events giving rise to the instant action occurred in the City of New York, State of

       New York. Venue is proper in the Southern District of New York in that the Defendants’

       Property and Subject Facility are located in the State of New York, County of New York.


                               FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

13. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

       herein.

14. On or about July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C.

       § 12101, et seq.

15. Congress specifically found, inter alia, that:1

                 a. Some 43,000,000 Americans have one or more physical or mental disabilities, and

                    this number is increasing as the population as a whole is growing older;

                 b. Historically, society has tended to isolate and segregate individuals with

                    disabilities, and, despite some improvements, such forms of discrimination

                    against individuals with disabilities continue to be a serious and pervasive social

                    problem;

                 c. Individuals       with     disabilities       continually   encounter   various   forms   of

                    discrimination, including outright intentional exclusion, the discriminatory effects

                    of architectural, transportation, and communication barriers, overprotective rules

                    and policies, failure to make modifications to existing facilities and practices,

                    exclusionary qualification standards and criteria, segregation, and relegation to

                    lesser service, programs, activities, benefits, jobs, or other opportunities



1
    42 U.S.C. § 12101(a)(1) – (3), (5), and (9).

                                                              4
             Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 5 of 16



               d. Discrimination against individuals with disabilities persists in such critical areas

                      of employment, housing, public accommodations, education, transportation,

                      communication, recreation, institutionalization, health services, voting, and access

                      to public services; and,

               e. The continuing existence of unfair and unnecessary discrimination and prejudice

                      denies people with disabilities the opportunity to compete on an equal basis and to

                      pursue those opportunities for which our free society is justifiably famous, and

                      costs the United States billions of dollars in unnecessary expenses resulting from

                      dependency and non-productivity.

16. Congress explicitly set forth the purpose of the ADA; to wit:2

               (i)       Provide a clear and comprehensive national mandate for the elimination of

                         discrimination against individuals with disabilities;

               (ii)      Provide a clear, strong, consistent, enforceable standards addressing

                         discrimination against individuals with disabilities; and,

               (iii)     Invoke the sweep of congressional authority, including the power to enforce

                         the fourteenth amendment and to regulate commerce, in order to address the

                         major areas of discrimination faced day-to-day by people with disabilities.

17. The congressional legislation provided commercial enterprises with a period of one and a

      half years from the enactment of the statute to implement the requirements imposed under the

      ADA.

18. The effective date of Title III of the ADA was January 26, 1992 (or January 26, 1993, if

      Defendant has 10 or fewer employees and gross receipts of $500,000.00 or less).3


2
    42 U.S.C. § 12101(b) (1)(2) and (4).
3
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                       5
             Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 6 of 16



19. Pursuant to 42 U.S.C. §1281(7) and 28 C.F.R. §36.104, the Subject Facility, which is subject

      to this action is a public accommodation because it provides good and services to the public.

20. Upon information and belief, the Subject Facility has begun operations, and/or has undergone

      substantial remodeling, repairs and/or alterations since January 26, 1992, and/or has

      sufficient income to make readily achievable accessibility modifications.

21. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department of

      Justice, Office of Attorney General, promulgated federal regulations to implement the

      requirements of the ADA (the “ADAAG”).4

22. Public accommodations were required to conform to these regulations by January 26, 1992

      (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

      $500,000.00 or less).5

23. The Defendants’ Property and Subject Facility is legally required to be, but is not, in

      compliance with the ADA and/or ADAAG.

24. The Defendants’ Property and Subject Facility are in violation under the ADA, 42 U.S.C. §

      12181 et seq. and 28 C.F.R. § 36.302 et. seq. in that the Defendants are discriminating

      against the Plaintiff, as a result of the following specific violations, which include, but are not

      limited to, the following:

               a. Inaccessible entrance at the Subject Facility.

               b. Failure to provide an accessible route to the Subject Facility, for navigation by a

                    wheelchair.

               c. Failure to provide an accessible means of egress for navigation by a wheelchair.




4
    28 C.F.R. Part 36.
5
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                    6
Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 7 of 16



 d. The existing steps at the interior side of the entrance door of the Subject Facility

    acts as a barrier to accessibility.

 e. Failure to provide the required handrails at both sides of the steps at the interior

    side of the entrance door of the Subject Facility.

 f. Non-compliant existing handrail at the steps at the interior side of the entrance

    door in that the handrail extensions are not provided as required at the existing

    handrail at the interior side of the entrance door.

 g. Inaccessible bar: non-compliant height of the bar exceeds the maximum height

    allowance, the required minimum knee and toe clearance is not provided at the

    bar, and the portion of the bar required to be accessible is not provided.

 h. Failure to provide an accessible and compliant restroom in the Subject Facility in

    that the following violations were discovered during an inspection of the restroom

    in the Subject Facility:

         i. Compliant signage identifying the first of two restroom is not provided as

            required.

        ii. The first of two restroom is inaccessible in that the required minimum

            clear width is not provided at the door of the first of two restrooms.

       iii. The required minimum maneuvering clearance is not provided at the door

            of the first of two restrooms.

       iv. Non-compliant door knob at the door of the first of two restrooms in that it

            requires twisting of the wrist.

        v. Non-compliant lock at the door of the first of two restrooms in that it

            requires twisting of the wrist.



                                          7
Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 8 of 16



      vi. Inaccessible light switch in the first of two restrooms in that the non-

          compliant height of the light switch in the first of two restrooms exceeds

          the maximum height allowance.

     vii. The required minimum turning space is not provided in the first of two

          restrooms.

     viii. Inaccessible lavatory in the first of two restrooms in that the required

          minimum clear floor space is not provided at the lavatory in the first of

          two restrooms.

      ix. The required minimum knee and toe clearance is not provided at the

          lavatory in the first of two restrooms.

       x. Inaccessible water closet in the first of two restrooms in that the required

          minimum clearance is not provided at the water closet in the first of two

          restrooms.

      xi. The required grab bars are not provided on the rear and side walls of the

          water closet in the first of two restrooms.

     xii. Non-compliant distance of the water closet from the side of the wall in the

          first of two restrooms.

     xiii. Compliant signage identifying the second of two restrooms is not provided

          as required.

     xiv. The second of two restroom is inaccessible in that the required minimum

          clear width is not provided at the door of the second of two restrooms.




                                    8
Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 9 of 16



      xv. Non-compliant door swing of the door at the second of two restrooms in

          that the restroom door swings into the floor space of the fixtures in the

          second of two restrooms.

     xvi. Non-compliant door knob at the door of the second of two restrooms in

          that it requires twisting of the wrist.

    xvii. Non-compliant lock at the second of two restrooms in that it requires

          twisting of the wrist.

    xviii. Inaccessible light switch in the second of two restrooms in that the non-

          compliant height of the light switch in the second of two restrooms

          exceeds the maximum height allowance.

     xix. The required minimum turning space is not provided in the second of two

          restrooms.

      xx. Inaccessible lavatory in the second of two restrooms in that the required

          minimum clear floor space is not provided at the lavatory in the second of

          two restrooms.

     xxi. The required minimum knee and toe clearance is not provided at the

          lavatory in the second of two restrooms.

    xxii. The first of two mirrors in the second of two restrooms is inaccessible in

          that the non-compliant mounted height of the first of two mirrors in the

          second of two restrooms exceeds the maximum height allowance.

    xxiii. The second of two mirrors in the second of two restrooms is inaccessible

          in that the non-compliant mounted height of the second of two mirrors in

          the second of two restrooms exceeds the maximum height allowance.



                                     9
         Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 10 of 16



               xxiv. Inaccessible water closet in the second of two restrooms in that the

                      required minimum clearance is not provided at the water closet in the

                      second of two restrooms.

                xxv. The required grab bars are not provided on the rear and side walls of the

                      water closet in the second of two restrooms.

               xxvi. Non-compliant distance of the water closet from the side wall in the

                      second of two restrooms.

              xxvii. The first of three coat hooks in the second of two restrooms is inaccessible

                      in that the non-compliant height of the first of three coat hooks in the

                      second of two restrooms exceeds the maximum height allowance.

              xxviii. The second of three coat hooks in the second of two restrooms is

                      inaccessible in that the non-compliant height of the second of three coat

                      hooks in the second of two restrooms exceeds the maximum height

                      allowance.

               xxix. The third of three coat hooks in the second of two restrooms is

                      inaccessible in that the non-compliant height of the third of three coat

                      hooks in the second of two restrooms exceeds the maximum height

                      allowance.

25. Plaintiff has attempted to access the Defendants’ Property and Subject Facility, but has been

   precluded from accessing the Defendants’ Property and Subject Facility, because of his

   disabilities; specifically, Plaintiff was precluded by physical barriers to access, dangerous

   conditions, and ADA violations existing upon the Defendants’ Property and Subject Facility.

   These violations, which include but are not limited to those enumerated herein, prohibit



                                               10
         Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 11 of 16



   Plaintiff from accessing the Defendants’ Property and Subject Facility, and/or the goods,

   services, facilities, privileges, advantages and/or accommodations offered therein.

26. Remediating the ADA and/or ADAAG violations set forth herein is both technically feasible

   and readily achievable.

27. Plaintiff intends to visit the Defendants’ Property and Subject Facility, again in the future

   (immediately upon Defendants’ compliance with an Order of this Court requiring that

   Defendants remedy the subject ADA violations) in order to utilize all of the goods, services,

   facilities, privileges, advantages and/or accommodations offered at the Defendants’ Property

   and Subject Facility; however, in light of his disability, unless and until the Defendants’

   Property and Subject Facility, is brought into compliance with the ADA, Plaintiff will remain

   unable to fully, properly, and safely access the Defendants’ Property and Subject Facility,

   and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

   therein.

28. As a result of the foregoing, Defendants have discriminated against, and continue to

   discriminate against the Plaintiff, and others similarly situated, by denying access to, and full

   and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

   accommodations of the Defendants’ Property and/or Subject Facility. Defendants’

   discrimination is specifically prohibited by 42 U.S.C. § 12182, et seq.

29. Moreover, Defendants will continue to discriminate against Plaintiff, and others similarly

   situated, until it is compelled by this Court to remove all physical barriers upon the

   Defendants’ Property and Subject Facility, which violate the ADA and/or ADAAG,

   including but not limited to those specifically set forth herein, and to make the Defendants’




                                                11
            Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 12 of 16



      Property and Subject Facility, accessible to and usable by persons with disabilities, including

      Plaintiff.

30. Plaintiff is without adequate remedy at law, and is suffering irreparable harm, and reasonably

      anticipates that he will continue to suffer irreparable harm unless and until Defendants are

      required to remove the physical barriers, dangerous conditions, and ADA and/or ADAAG

      violations that exist upon the Defendants’ Property and Subject Facility, including but not

      limited to those set forth herein.

31. This Court is vested with authority to grant injunctive relief sought by Plaintiff herein,

      including entry of an order requiring alteration and modification of the Defendants’ Property

      and Subject Facility, so as to make readily accessible to and useable by individuals with

      disabilities, including but not limited to Plaintiff to the extent required by ADA and/or

      ADAAG.

32. Plaintiff has been obligated to retain the undersigned counsel for the filing and prosecution of

      this action, and has agreed to pay counsel reasonable attorney’s fees, costs, and litigation

      expenses, all of which are recoverable against the Defendants.6

                                   SECOND CAUSE OF ACTION
                                  VIOLATIONS OF THE NYSHRL

33. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

      herein.

34. The New York State Human Rights Law provides:

                   It shall be an unlawful discriminatory practice for any person,
                   being the owner, lessee, proprietor, manager, superintendent, agent
                   or employee of any place of public accommodation...because of
                   the … disability … of any person, directly or indirectly, to refuse,
                   withhold from or deny to such person any of the accommodations,
                   advantages, facilities or privileges thereof … to the effect that any

6
    42 U.S.C. §§ 12205, 12117

                                                    12
            Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 13 of 16



                   of the accommodations, advantages, facilities and privileges of any
                   such place shall be refused, withheld from or denied to any person
                   on account of … disability … 7

35. The Defendants’ Property and Subject Facility is a place of public accommodation as defined

      by the NYSHRL.

36. Plaintiff visited the Defendants’ Property and Subject Facility and encountered architectural

      barriers as described herein.

37. By maintaining architectural barriers that discriminate against people with disabilities

      through the actions described above, Defendants have, directly or indirectly, refused,

      withheld, and/or denied to Plaintiff, because of his disability, the accommodations,

      advantages, facilities or privileges thereof provided at the Defendants’ Property and Subject

      Facility. Failure on the part of Defendants to act to identify and remove barriers can be

      construed as an act of “negligent per se.”

38. Plaintiff has been damaged and will continue to be damaged by this discrimination as more

      fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to N.Y.

      Exec. Law §297, including for damages pursuant to § 297(9) thereof.

                                     THIRD CAUSE OF ACTION
                                   VIOLATIONS OF THE NYCHRL

39. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

      herein.

40. The NYCHRL provides:

                   It shall be an unlawful discriminatory practice for any person, being the owner,
                   lessee, proprietor, manager, superintendent, agent or employee of any place or
                   provider of public accommodation because of the actual or
                   perceived…disability…of any person, directly or indirectly, to refuse, withhold
                   from or deny to such person any of the accommodations, advantages, facilities or

7
    NYS Exec. Law § 296 (2) (a).


                                                   13
            Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 14 of 16



                  privileges thereof…to the effect that any of the accommodations, advantages,
                  facilities and privileges of any such place or provider shall be refused, withheld
                  from or denied to any person on account of …disability…8

41. Defendants are in violation of the NYCHRL by denying the Plaintiff full and safe access to

      all the accommodations, benefits and services of Defendants’ Property and Subject Facility.

                                   ATTORNEYS’ FEES AND COSTS

42. Plaintiff has been obligated to retain the undersigned attorneys for purposes of filing and

      prosecuting this lawsuit. Pursuant to the ADA and NYCHRL, Plaintiff is entitled to have his

      reasonable attorneys’ fees, costs and expenses paid by the Defendants.

43. Plaintiff respectfully requests a judgment pursuant to N.Y. Exec. Law § 297, including

      compensatory damages contemplated by § 297(9)

                                              DAMAGES

44. Plaintiff demands One Thousand Dollars ($1,000.00) in compensatory damages based on

      Defendants’ violation of the NYSHRL and the NYCHRL.

                                        INJUNCTIVE RELIEF

45. Plaintiff will continue to experience unlawful discrimination because of Defendants’ failure

      to comply with the ADA, the NYSHRL and NYCHRL.

46. Pursuant to 42 U.S.C. § 12188, this Honorable Court is vested with the authority to grant

      injunctive relief in favor of the Plaintiff, including but not limited to the issuance of an Order

      to alter the Defendants’ Property and Subject Facility so that they are made readily accessible

      to, and useable by, all individuals with disabilities, including Plaintiff, as required pursuant to

      the ADA, the NYSHRL, NYCHRL, and closing the facilities until the requisite modifications

      are complete.



8
    NYC Admin Code § 8-107(4)(a)

                                                    14
         Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 15 of 16



47. Therefore, injunctive relief is necessary to order Defendants to alter and modify their place of

   public accommodation, their policies, business practices, operations and procedures.

48. Injunctive relief is also necessary to make the Subject Premises readily accessible and

   useable by Plaintiff in accordance with the ADA, the NYSHRL and the NYCHRL.

       WHEREFORE, Plaintiff hereby demands judgment against the Defendants, jointly and

severally, and requests the following injunctive and declaratory relief:

               a) A declaration that the Defendants’ Property and Subject Facility owned,

                   leased, operated, controlled and/or administrative by Defendants are in

                   violation of the ADA, the NYSHRL and the NYCHRL;

               b) An Order requiring Defendants to evaluate and neutralize their policies,

                   practices and procedures towards individuals with disabilities, for such

                   reasonable time to allow the Defendants to undertake and complete corrective

                   procedures to Defendants’ Property and the Subject Facility;

               c) An Order requiring Defendants undertake and complete a program of

                   corrective remodeling, reconstruction, and other such actions as may be

                   necessary, to remediate and eliminate all ADA and ADAAG violations found

                   at trial to be present upon the Defendants’ Property and the Subject Facility;

               d) An Order requiring Defendants to alter their facilities and amenities to make

                   them accessible to and useable by individuals with disabilities as required

                   pursuant to Title III of the ADA, the ADAAG, and by NYSHRL and the

                   NYCHRL;

               e) Requiring that the Subject Facility be closed to the general public until such

                   time as it complies with all ADA, ADAAG, NYSHRL and the NYCHRL



                                                15
        Case 1:19-cv-01519-JPO Document 1 Filed 02/18/19 Page 16 of 16



                 requirements, including but not limited to complete remediation of physical

                 barriers to access on the Defendants’ Property and the Subject Facility;

             f) An Order issuing a permanent injunction ordering Defendants to close the

                 Subject Premises and cease all business until Defendants remove all violations

                 under the ADA, NYSHRL and the NYCHRL, including but not limited to the

                 violations set forth herein;

             g) An award of reasonable attorneys’ fees, costs, disbursements and other

                 expenses associated with this action, in favor of the Plaintiff;

             h) An award of damages in favor of Plaintiff in the maximum amount permitted

                 by the NYSHRL and/or NYCHRL, as well as, compensatory and punitive

                 damages; and

             i) For such other and further relief that this Court deems just, necessary and

                 proper.



Dated: February 18, 2019                             Respectfully Submitted,
                                                     Bashian & Papantoniou, P.C.
                                                     Attorneys for Plaintiff
                                                     500 Old Country Road, Ste. 302
                                                     Garden City, NY 11530
                                                     Tel: (516) 279-1554
                                                     Fax: (516) 213-0339

                                                     By: /s/ Erik M. Bashian, Esq.
                                                     ERIK M. BASHIAN, ESQ. (EB7326)
                                                     eb@bashpaplaw.com




                                                16
